Citation Nr: 0900489	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  03-32 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart 
disorder/hypertension, to include as secondary to 
service-connected asbestosis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for asbestosis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1961.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  This case was remanded by the Board in 
June 2005 for additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The preponderance of the medical evidence of record does 
not show that the veteran's currently diagnosed heart 
disorder/hypertension is related to military service or to a 
service-connected disability.

2.  The medical evidence of record shows that the veteran's 
asbestosis has been consistently manifested by Forced Vital 
Capacity (FVC) of less than 50 percent of the predicted 
value.


CONCLUSIONS OF LAW

1.  A heart disorder/hypertension was not incurred in or 
aggravated by active military service, nor can it be presumed 
to have been so incurred, and it is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  The criteria for an initial evaluation of 100 percent for 
asbestosis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
August 2005 satisfied the duty to notify provisions, after 
which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations and medical opinions were 
provided to the veteran in connection with his claims.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.

Heart Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  For certain chronic disorders, including 
cardiovascular-renal disease and hypertension, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran's service medical records are negative for any 
complaints or diagnosis of a heart disorder or hypertension.

After separation from military service, an October 1987 
private medical report stated that the veteran complained of 
chest pain for the previous 10 days.  After physical 
examination, the assessment was chest pain, questionable 
etiology, which could be either gastrointestinal or cardiac 
in nature.  A subsequent October 1987 letter from a private 
physician stated that the veteran complained of chest pain.  
The veteran had a systolic murmur.  An echocardiogram showed 
a thickened aortic valve.  The report stated that the 
veteran's risk factors for a heart disorder were a family 
history of coronary artery disease (CAD) and a thirty pack 
year history of smoking.  The medical evidence of record 
shows that a heart disorder has been consistently diagnosed 
since October 1987.

A November 1987 letter from a private physician stated that 
the veteran had a history of tobacco consumption "of greater 
than 40 years of at least a pack to a pack and a half per 
day."  No history of hypertension was reported.  The report 
noted that the veteran had a family history of myocardial 
infarction late in life.

Multiple private medical reports dated in January 1996, March 
1996, June 1996, December 1996, October 1997, November 1997, 
June 1998, January 1999, February 1999, July 1999, October 
1999, and July 2000 stated that the veteran had multiple risk 
factors for a heart disorder.  These risk factors included 
hypertension, hyperlipidemia, a family history of CAD, age, 
gender, and borderline glucose intolerance.

A February 2002 VA general medical examination report stated 
that the veteran's claims file had been reviewed.  After a 
review of the veteran's history and a physical examination, 
the relevant diagnosis was CAD with significant multi-vessel 
stenosis, as well as elevated blood pressure while on 
medication.  The examiner stated that

[s]everal reference books were reviewed, 
including Kelly's Textbook of Internal 
Medicine and Harrison's Textbook of 
Internal Medicine as well as Scientific 
American Medicine.  None of these sources 
identify asbestosis or chronic lung 
disease as a risk factor for [CAD] or 
hypertension, nor do these sources 
identify [CAD] or hypertension as a 
potential consequence of asbestosis.

It is the examiner's opinion that the 
hypertension and [CAD] diagnosed in this 
veteran is more like[ly] than not to have 
been caused by other risk factors which 
are not related to his exposure in 
service or to his asbestosis.


A September 2005 private medical report gave an impression of 
severe lung disease related to asbestos with severe shortness 
of breath.  The examiner stated that this disease "might be 
compromising further his cardiac reserve. . . . Optimizing 
the lung condition is very essential since his poor 
respiratory status might be compromising his underlying heart 
disease.  Certainly the lung disease is worsening the cardiac 
performance".

A September 2006 VA heart examination report stated that the 
veteran's claims file had been reviewed.  After a review of 
the veteran's medical history and a physical examination, the 
diagnosis was hypertension and CAD, including myocardial 
infarction.  The examiner stated that

after discussing the case with out 
pulmonologist, reviewing the chart and 
labs it is less likely than not that this 
[veteran's] asbestosis has led to his 
cardiovascular disease. . . . I attempted 
twice to reach the [veteran's] 
cardiologist who stated three times in a 
letter dated [S]eptember 8, 2005 that 
there MIGHT be a worsening of his 
cardiovascular disease by his lung 
disease.  I sympathi[z]e with this 
[veteran] however I have no proof and 
none has been furnished to establish that 
asbestosis has ag[g]ravated CAD.

The medical evidence of record does not show that the 
veteran's currently diagnosed heart disorder is related to 
military service or to a service-connected disability.  The 
veteran's service medical records are negative for any 
diagnosis of hypertension or a heart disorder.  While the 
veteran has a current diagnosis of a heart disorder, there is 
no medical evidence of record that it was diagnosed prior to 
October 1987, over 26 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In 
addition, the medical evidence of record does not show that 
the veteran's currently diagnosed heart disorder is related 
to military service or a service-connected disability.

The medical evidence of record is replete with reports of the 
veteran's numerous risk factors for his heart disorder.  
These include a history of smoking, hypertension, 
hyperlipidemia, a family history of CAD, age, gender, and 
borderline glucose intolerance.  None of these risk factors 
are related to military service or to a service-connected 
disability.  In addition, the preponderance of the 
etiological opinions do not show that the veteran's currently 
diagnosed heart disorder is related to military service or a 
service-connected disability.

The only medical report which relates the heart disorder to 
military service or a service-connected disability is the 
September 2005 private medical report which stated that the 
veteran's lung disorder "might" be aggravating his heart 
disorder.  The word "might" is entirely speculative and 
does not create an adequate nexus for the purposes of 
establishing service connection.  Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicated 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship); 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (medical 
treatise submitted by appellant that only raises the 
possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death).  While the September 2005 report did state 
more definitively that the veteran's "lung disease is 
worsening the cardiac performance," no basis was given for 
this opinion.  Furthermore, there is no evidence that the 
private physician ever reviewed the veteran's entire medical 
history, as embodied in the veteran's claims file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of 
the physician to provide a basis for an opinion goes to the 
weight or credibility of the evidence).

In contrast, the February 2002 VA general medical examination 
report and the September 2006 VA heart examination report 
both specifically noted that the veteran's claims file had 
been reviewed.  These reports stated that the veteran's 
currently diagnosed heart disorder was not related to 
military service or to a service-connected disability.  The 
February 2002 report was based on a review of specific 
medical literature.  The September 2006 report was based on a 
separate consultation with a pulmonologist.  The latter also 
specifically considered the September 2005 statements by the 
private physician, but found no evidence in the record to 
support that etiological opinion.

The veteran has submitted information from a website run by 
an asbestos litigation law firm and a building inspector 
manual, both regarding a connection between asbestosis and 
various heart disorders.  The Court has held that a medical 
article or treatise can provide support to a claim, but that 
they must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships.  
Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus); see also Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  These articles do not 
discuss the impact of the veteran's numerous heart disease 
risk factors and as such they are not reflective of the 
specific facts of the case.  In addition, these articles have 
never been commented on in any form by a medical 
professional.  As such, these articles are not competent to 
show that the veteran's currently diagnosed heart disorder is 
related to military service or to a service-connected 
disability.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed heart disorder is related to 
military service or to a service-connected disability.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that his currently 
diagnosed heart disorder is related to military service or to 
a service-connected disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, the preponderance of the medical 
evidence of record does not show that the veteran's currently 
diagnosed heart disorder is related to active military 
service or to a service-connected disability.  As such, 
service connection for a heart disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
medical evidence of record is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Asbestosis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's asbestosis claim, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for asbestosis.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Instead, evidence contemporaneous with the claim and 
the initial rating decision are most probative of the degree 
of disability existing when the initial rating was assigned 
and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Fenderson, 12 Vet. 
App. at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for asbestosis was granted by a May 2002 
rating decision and a 10 percent evaluation was assigned 
under 38 C.F.R. § 4.97, Diagnostic Code 6833, effective 
August 2, 2000.

An April 1989 private medical report stated that the 
veteran's FVC and Diffusion Capacity of the Lung for Carbon 
Monoxide (DLCO) results were normal.  A pulmonary testing 
report dated the same day showed the veteran's FVC was 3.78, 
which was 92 percent of the predicted value.  His DLCO was 
21.5, which was 106 percent of the predicted value.

A May 1994 private medical report stated that on testing, the 
veteran's FVC was 3.03, which was 75 percent of the predicted 
value.  An October 2001 private pulmonary testing report 
stated that the veteran's FVC was 1.45, which was 34 percent 
of the predicted value.  A January 2002 private pulmonary 
testing report stated that the veteran's FVC was 2.83, which 
was 76 percent of the predicted value.  His DLCO was 18.96, 
which was 82 percent of the predicted value.


A September 2006 VA heart examination report stated that on 
pulmonary testing, the veteran's FVC was 42.8 percent of the 
predicted value.  DLCO testing was not done.  An October 2006 
VA internal medicine examination report stated that the 
claims file had not been reviewed.  The examiner reviewed the 
veteran's reported history, which was summarized in a manner 
consistent with the evidence of record.  After physical 
examination, the assessment was asbestosis.  The examiner 
stated that

[i]t is noted that a chest x-ray reported 
January 12, 2002, specifically stated no 
evidence for asbestosis.  This report was 
reviewed with the radiologist here at the 
VA who trained under the reader of that 
chest x-ray and stated that that 
radiologist was particularly good at 
chest films.  However, the extremely 
thorough, 7 page pulmonary consult of [a 
private physician] dated May 5, 1994 
notes frequent past chest x-rays showing 
pleural thickening compatible with 
asbestosis as well as [the private 
physician's] reading in which he arrived 
at the same conclusion.  [The private 
physician] concluded that the veteran did 
meet current clinical criteria for a 
diagnosis of pulmonary asbestosis.  I 
trained in Occupational Medicine under 
[the private physician] who is board 
certified in both Pulmonary and 
Occupational medicine.  I would place 
great weight and confidence in his 
clinical conclusions.  The veteran 
supplied a copy of [the private 
physician's report.]

A July 2007 VA medical opinion stated that

the question exists whether the [veteran] 
suffers from complications of pulmonary 
asbestosis or has dyspnea due to other 
reasons. . . . Given that this veteran 
had a recent chest x-ray showing no 
evidence of pleural plaque disease 
consistent with asbestosis and no recent 
DLCO, it is unlikely that he currently 
suffers from side effects of pulmonary 
asbestosis.  This veteran has numerous 
other reasons for dyspnea, including 
emphysema from smoking tobacco and 
coronary artery disease . . . 
Unfortunately, I am unable to form an 
opinion regarding the current level of 
impairment related to asbestosis and 
further workup requiring a CAT scan of 
the chest along with a recent DLCO and 
pulmonary function tests would answer the 
question quite easily.  In my opinion, 
the veteran has had a normal DLCO in the 
past and has evidence of restrictive lung 
disease on his most recent pulmonary 
function tests, so he does have evidence 
to suggest an extra-pulmonary case of 
restrictive lung disease.  However, if 
asbestosis was to cause this amount of 
restriction, then it should be easily 
visible on chest x-ray (or at least on 
[Computerized Axial Tomography] scan).  
It was not visible on most recent chest 
x-ray performed April 2006.  Therefore, 
it is my opinion that the veteran's 
current level of dyspnea is very likely 
to have only a minor component related to 
asbestosis.  It is much more likely due 
to other etiology of restrictive lung 
disease.

An October 2007 private computed tomography (CT) report 
stated that noncalcified pleural plaques were present with 
basilar predominance.  The impression included subtle 
reticular opacities with basilar predominance without 
definite fibrosis or bronchiectasis, which "could be seen in 
the setting of [nonspecific interstitial pneumonia] or 
asbestosis."  The impression also included noncalcified 
pleural plaques with basilar predominance, which "may be 
related to previous asbestos exposure."

An October 2007 VA lungs examination report stated that CT 
scans of the veteran's lungs showed results "which may be 
related to previous exposure to asbestos."  The report 
stated that DLCO testing was not done because the veteran was 
not cooperative.  The report stated that the findings 
"suggest pulmonary asbestosis."  A pulmonary testing report 
conducted the same day showed that the veteran's FVC was 
1.10, which was 28 percent of the predicted value.  The 
pulmonary technician stated that the veteran was "extremely 
anxious and unable to complete testing. . . . the pattern is 
one of very severe restriction, assessed by spirometry. . . . 
cooperation may have adversely affected the results."

Initially, the medical evidence of record shows that there is 
a question as to whether the veteran's current respiratory 
symptoms are the result of service-connected asbestosis or a 
non-service connected respiratory disorder.  Several medical 
reports were subsequently provided to resolve this conflict.  
In the October 2006 VA internal medicine examination report, 
a VA physician stated that the problem was based on 
conflicting readings of x-ray examination reports.  The VA 
physician stated that the private physician who found 
asbestosis was highly qualified and that the VA physician 
trusted his findings.  Subsequently, a July 2007 VA medical 
opinion by a different physician stated that the veteran's 
respiratory symptoms were not likely caused by asbestosis, 
but this finding was based on a lack of evidence of pleural 
plaque on x-ray examination, which was indicative of 
asbestosis.  In this regard, the VA physician stated that the 
issue could be easily resolved by a further CT scan.  
Subsequently, an October 2007 CT scan showed pleural plaque 
and the diagnoses given in both the October 2007 private CT 
report and the October 2007 VA lungs examination report 
stated that the findings may be related to, or were 
indicative of, asbestosis.

Thus, as the examiner who wrote the July 2007 report 
predicted, further testing has resolved the issue.  
Accordingly, the medical evidence of record shows a current 
diagnosis of asbestosis.  Furthermore, there is no competent 
medical evidence of record which provides any reliable method 
of determining which proportion of the veteran's respiratory 
symptoms are due to his service-connected asbestosis and 
which are due to a nonservice-connected respiratory disorder.  
While the July 2007 VA medical opinion stated that the 
veteran's symptoms likely only had a "minor component" due 
to asbestosis, as has been stated above, this report was 
based on testing which has since been found to be inaccurate.  
Furthermore, that report also specifically stated that the 
examiner was "unable to form an opinion regarding the 
current level of impairment related to asbestosis."  In 
summary, there is no competent medical evidence of record 
which indicates that a certain portion of the veteran's 
respiratory symptoms are due to a nonservice-connected 
disability, rather than his service-connected asbestosis.  
Thus, reasonable doubt exists as to this question and VA 
regulations state that it must be resolved in the veteran's 
favor.  See 38 C.F.R. §§ 3.102, 4.3 (2008); see also 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  As such, the 
Board will adjudicate the claim on appeal by considering all 
of the veteran's respiratory symptoms to be due to his 
service-connected asbestosis.  Id. 

Under Diagnostic Code 6833, asbestosis is to be rated under 
the General Rating Formula for Interstitial Lung Disease.  
This Formula states that a 10 percent evaluation is warranted 
for FVC of 75- to 80-percent predicted value, or; DLCO by the 
Single Breath Method (DLCO (SB)) of 66- to 80-percent 
predicted.  A 30 percent evaluation is warranted for FVC of 
65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-
percent predicted.  A 60 percent evaluation is warranted for 
FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum exercise capacity of 15 to 
20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation is warranted for FVC 
less than 50 percent of predicted value, or; DLCO (SB) less 
than 40-percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale (right heart failure) or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97.

The medical evidence of record shows that the veteran's 
asbestosis has been consistently manifested by FVC of less 
than 50 percent of the predicted value.  There are 4 separate 
pulmonary function test results of record from the period 
since service-connection for asbestosis was granted in August 
2000.  The October 2001 report showed FVC of 34 percent of 
the predicted value.  The January 2002 reported showed FVC of 
76 percent of the predicted value and DLCO of 82 percent of 
the predicted value.  The September 2006 reported showed FVC 
of 42.8 percent of the predicted value.  The October 2007 
reported showed FVC of 28 percent of the predicted value.  
With the exception of the January 2002 report, all of these 
medical reports show that the veteran had FVC of less than 50 
percent of the predicted value.  Thus, the January 2002 
report is a statistical outlier and inconsistent with the 
preponderance of the evidence of record.  In addition, the 
January 2002 report was also the medical report which 
concluded that the veteran did not have asbestosis.  As this 
finding has since been shown to be false, the pulmonary test 
results recorded in the January 2002 report are also of less 
probative value.  Accordingly, the preponderance of the 
medical evidence of record shows that the veteran has had FVC 
of less than 50 percent since the time of his initial 
evaluation.  As such, an initial 100 percent evaluation is 
warranted for the veteran's asbestosis.  See 38 C.F.R. § 
4.97, Diagnostic Code 6833.


ORDER

Service connection for a heart disorder and hypertension is 
denied.

An initial evaluation of 100 percent disabling for asbestosis 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


